NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10 May 2022 has been entered. Claims 1-2, 5, and 7 have been amended. Claims 6 and 8-9 have been cancelled. Claim 13 have been added. Claims 1-5, 7, and 10-13 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1-5, 7, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lamp for a vehicle, the lamp comprising: a light source system; a lens system including: a plurality of incident lenses onto which light emitted from the light source system is incident; and a plurality of exit lenses to output the light incident thereto from the plurality of incident lenses to form predetermined beam patterns; and a shield system including a plurality of main shields to block some of light beams from being directed to the plurality of exit lenses, wherein each of the plurality of main shields includes: a blocking surface that extends downwardly from a top edge of the each of the plurality of main shields, the top edge forming a predetermined cut-off line of a low beam pattern, to block at least some of the light beams from being directed to the plurality of exit lenses; and a plurality of transmission holes formed below the top edge of the each of the plurality of main shields and within the blocking surface to allow transmission of some other of the light beams, wherein the plurality of transmission holes are arranged in a regular pattern in the each of the plurality of main shields, and wherein a position of the regular pattern within each main shield with reference to the top edge of the each main shield is varied based on a relative position of the each main shield with respect to a reference main shield among the plurality of main shields.
The closest prior art of record: Mandl (US 2018/0320852 A1), Mandl et al. (US 2020/0300435 A1), and Kim et al. (US 10,274,153 B2), teach or suggest various elements of the claimed invention, but each of the above-cited references fails to disclose, or teach or suggest in combination: “…a plurality of transmission holes formed below the top edge of the each of the plurality of main shields and within the blocking surface to allow transmission of some other of the light beams, wherein the plurality of transmission holes are arranged in a regular pattern in the each of the plurality of main shields, and wherein a position of the regular pattern within each main shield with reference to the top edge of the each main shield is varied based on a relative position of the each main shield with respect to a reference main shield among the plurality of main shields…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-5, 7, and 10-13 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875